The bill in this case Avas filed by the appellee, Mrs. Kate McGauley, against the National Building & Loan Association, and sought the redemption under certain mortgages made by one Englehardt to the Building & Loan Association, conveying certain real estate Avhicji Englehardt had devised to the complainant, and for the appointment of. a receiver of the defendant corporation. The defendant moved to dismiss the bill for Avant of‘ equity ánd demurred to the bill upon several grounds. On the submission of the cause on this motion and demurrer, the court rendered a decree overruling the same. From this decree the defendant appeals, and assigns the rendition thereof as error.
*668Upon the authority of Johnston v. Nat. B. & L. Asso., 125 Ala. 465, the decree of the chancellor is reversed and a decree is rendered in this court dismissing the bill without prejudice.
Reversed and rendered.
Opinion by
McClellan, C. J.